DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 5, 7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2016/0303918) in view of Kujime (US 2013/0186532) and Muhlhoff (US 2018/0281526).
Regarding claim 1, Hayashi discloses a pneumatic tire comprising a tread portion with two circumferential grooves disposed one on each side of the tire equator and extending continuously in the tire circumferential direction (see grooves 20A and 20B). The tread further comprises a shoulder land region axially outside each of the two circumferential grooves and each shoulder is provided with a plurality of oblique grooves (see land portions outside grooves 20 with inclined grooves 42 and 30 construed as the oblique grooves).
The oblique grooves include first oblique grooves (primary inclined grooves 30) having axially inner ends (33) and second oblique grooves (second steeply inclined portion 42) having axially inner ends that are positioned axially outside the axially inner ends of the first oblique grooves (see Fig. 1).
The first oblique grooves (grooves 30) are curved so as to have a vertex of curve that is positioned axially outside the axially inner ends of the second oblique grooves (grooves 42) (see annotated Fig. 1 below).

    PNG
    media_image1.png
    629
    831
    media_image1.png
    Greyscale

The tread portion is provided with no groove nor sipe extending axially outwardly from each of the two circumferential grooves. Hayashi does not disclose crown sipes extending axially inwardly from each of the two circumferential grooves and terminating within a crown land region.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Hayashi with crown sipes as claimed since (1) Kujime, similarly directed towards a tire tread, teaches providing a center rib with a plurality of one-end opening sipes 5A in order to improve the grounding property of the center rib while increasing sipe edges (portion 4A; [0039-0041]); and (2) Muhlhoff, similarly directed towards a tread, teaches providing one-end opening sipes (11a,11b) within a circumferential rib portion in order to improve overall grip performance of the tire on wet ground ([0021-0026,0048]).
Regarding claim 4, the tire is capable of rotating in either direction and thus the axially outer end can be positioned on either the toe or heel side of the rotational direction depending on how the tire is operated. Hayashi does disclose a preferred rotational direction with the axially outer end being on toe side ([0007]).
Regarding claims 5 and 7, while Hayashi does not expressly disclose the groove dimensions, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the distance to the vertex to be less than the maximum groove width since (1) the straight line between groove end points coincides with one side of the groove wall at the line to the vertex such that the distance to the vertex at this point corresponds with the groove width at this point and (2) Fig. 1 shows the groove width at the axially inner end as greater than the groove width in the middle.
 Regarding claims 12-14, Examiner notes that the instant application shows the angle of the axially inside portion as corresponding to the mid-point dashed line that extends along the center of the groove to the axially inner tip 11i (Fig. 2). Taking a similar interpretation in Hayashi's tread, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the groove to satisfy the claimed range since the portion of the center line extending to the axially inner tip 33B of Hayashi's groove 30B is shown to have a gentler slope to the axial direction (about 30 degrees) relative to the steeper portion of part 31B (about 55 degrees). Examiner emphasizes the claim recites an axially inside "portion" of the groove (here, the portion is the innermost end) and that the angle is measured in a manner consistent with the instant specification, which is different from the manner in which Hayashi defines angle alpha1 in Fig. 2 (the instant specification takes a centerline approach all the way to the narrowed innermost tip in Fig. 2).
Regarding claim 15, as to the angle difference between the first and second grooves being not more than 10 degrees, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves with an angle difference of less than 10 degrees since 
Regarding claim 17, the axially outer ends of the first grooves (30) extend beyond the tread edge (10E) (see Fig. 1).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2016/0303918) in view of Kujime (US 2013/0186532) and Muhlhoff (US 2018/0281526) as applied to the claims above, and further in view of Sakano (JPH09-226323, with English machine translation).
Regarding claims 10 and 11, Hayashi does not disclose the groove depth as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second oblique groove as having depth less than the first oblique groove since (1) Sakano, similarly directed towards a pneumatic tire tread, teaches configuring the tread of driving wheels such that the groove depth increases from the shoulder to the equator side of the tire in order to improve tire appearance and wet properties even at end stage of tire life (abstract); and (2) in modifying Sanae, the second oblique groove is axially outwards of the first oblique groove and thus it would have been obvious to configure the axially inner first oblique groove with greater depth.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2016/0303918) in view of Kujime (US 2013/0186532) and Muhlhoff (US 2018/0281526) as applied to the claims above, and further in view of Ebiko (JP2005-319890, with English machine translation).
Regarding claim 16, Hayashi does not disclose the crown land portion as having a convex arc; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the land portion with a convex arc since Ebiko, similarly directed towards a .

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2016/0303918) in view of Kujime (US 2013/0186532) and Muhlhoff (US 2018/0281526) as applied to the claims above, and, optionally, further in view of Ochi (US 6571844).
Regarding claims 21 and 22, Hayashi depicts first oblique grooves which are inclined to one side in the tire circumferential direction. Muhlhoff discloses sipes which are inclined to a side in the tire circumferential direction. While Hayashi, Kujime, and Muhlhoff do not expressly disclose whether the sipes are inclined to the same direction or opposite directions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes to be inclined to the other side in the tire circumferential direction relative to the oblique grooves since there are only two directions the sipes can be inclined towards (one side or the other side) and it would have been obvious to a person of ordinary skill in the art at the time of the invention to try the direction opposite to that of the oblique grooves in the tire of Hayashi because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc.
Regarding claims 23-24, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes with smaller pitches since Muhlhoff discloses providing the sipes such that another cutout starts at the same circumferential position that an adjacent cutout ends to limit the void ratio variations ([0048])--this provides for a relatively small pitch compared to the pitch between oblique grooves in Hayashi.

Allowable Subject Matter
Claim 25 is allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Kujime (US2013/0186532), Sanae (US2013/0220499), and Murata (JP2009-101785). Kujime, Sanae, and Murata each disclose tire tread patterns comprising a pair of circumferential grooves and a plurality of oblique grooves wherein the vertex of curve of a first oblique groove lies within the a second oblique groove. As to claim 18, Kujime fails to teach or suggest the second oblique groove as having axially outer ends that are positioned axially outside respective tread edges of the tread portion (claim 18). Sanae and Murata, while depicting oblique grooves which extend beyond the tread edge, fail to provide sufficient teaching or motivation to modify the second oblique grooves so as to extend beyond the tread edge. Further, Sanae and Murata fail to teach all of the limitation of the claims upon which claim 18 depends. 
As to claim 25, the claim is substantially similar to claim 1 with the added limitation that the circumferential extends of the respective crown sipes do not overlap with circumferential extends of the . 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749